    Case: 3:20-cv-50024 Document #: 38 Filed: 09/02/20 Page 1 of 6 PageID #:273




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              WESTERN DIVISION

JUSTIN T. HAYNES,
                                                  No. 20 C 50024
              Petitioner,
                                                  Judge Thomas M. Durkin
       v.

CHRISTOPHER RIVERS, Warden, United
States Penitentiary Thomson,

              Respondent.

                        MEMORANDUM OPINION AND ORDER

      Justin Haynes is incarcerated at the United States Penitentiary in Thomson,

Illinois, in the custody of Warden Christopher Rivers. Haynes has filed a petition for

writ of habeas corpus pursuant to 28 U.SC. § 2241 to challenge his sentence based on

Mathis v. United States, 136 S. Ct. 2243 (2016). The Warden responded arguing that

the petition should be dismissed because Haynes is ineligible to file a petition under

28 U.S.C. § 2255(e). For the following reasons, Haynes’s petition is granted.

                                      Analysis

      Haynes was indicted in the Western District of Oklahoma—a district within

the Tenth Circuit—and pled guilty to being a felon in possession of a gun. The

sentencing court found that Haynes had three prior convictions for “violent felonies”

which served to enhance his sentence under the Armed Career Criminal Act, 18

U.S.C. § 924(e). This finding increased the penalty for Haynes’s crime from a
    Case: 3:20-cv-50024 Document #: 38 Filed: 09/02/20 Page 2 of 6 PageID #:274




maximum 10 years’ imprisonment to a mandatory 15 years’ imprisonment and a

maximum of life. He was sentenced to 15 years’ imprisonment.

      One of Haynes’s prior convictions was for burglary in Oklahoma. The

government concedes that the Supreme Court’s decision in Mathis, and the Tenth

Circuit’s application of Mathis to the relevant Oklahoma statute, means that the

Armed Career Criminal Act enhancement should not have been applied to Haynes at

sentencing. Thus, the government concedes that binding precedent requires the

Court to grant Haynes’s petition if he is eligible to bring it under the so-called

“savings clause,” 28 U.S.C. § 2255(e).

      Haynes previously filed a § 2255 petition in the Western District of Oklahoma,

which was found to be untimely. He then filed two petitions in the Tenth Circuit to

bring successive § 2255 petitions, both of which were denied. In most circumstances,

Haynes’s prior petitions bar him from filing further petitions. But the savings clause

provides that a prisoner may file a petition pursuant to § 2241 if it “appears that the

remedy by motion is inadequate or ineffective to test the legality of his detention.”

See Chazen v. Marske, 938 F.3d 851, 856 (7th Cir. 2019) (“If, however, § 2255 is

‘inadequate or ineffective to test the legality of [the prisoner's] detention,’ relief may

be granted under § 2241, the general federal habeas corpus statute, in the district of

incarceration.”).

      Section 2241 requires petitions to be filed in the court of incarceration. And

since Haynes is currently incarcerated within the Northern District of Illinois, he

properly filed his petition here. The government concedes that according to Seventh




                                            2
    Case: 3:20-cv-50024 Document #: 38 Filed: 09/02/20 Page 3 of 6 PageID #:275




Circuit precedent, Haynes is entitled to substantive review of his § 2241 petition,

because it is based on the change of law made in the Mathis case. And since the

government has also conceded that Haynes was improperly sentenced under Mathis,

if the Seventh Circuit’s interpretation of the savings clause applies here, the Court

must grant Haynes’s petition.

      The government contends, however, that Tenth Circuit law interpreting the

scope of the savings clause should govern in this case because the Tenth Circuit is

the court of conviction. Both sides agree that Tenth Circuit precedent interprets the

savings clause more narrowly than the Seventh Circuit, such that Haynes would be

barred from seeking relief under § 2255(e) and § 2241. The government argues that

the law of the court of conviction should be applied because the court that ruled on a

defendant’s initial § 2255 petition and request to file a successive petition should also

govern access to § 2255’s savings clause. The government also worries that if the law

of the court of incarceration applies, defendants will inappropriately attempt to

engineer their transfer to a circuit with a broader interpretation of the savings

clause—forum shopping of the most unsavory sort.

      The Court is skeptical that fears of such forum shopping are well founded or

should influence an issue of statutory interpretation. Prisoners have no control over

where they are designated to serve their sentence. For instance, Thomson, where

Haynes is incarcerated, is a high security penitentiary. There are six other high

security penitentiaries in the system, with one located in the Ninth Circuit, two in

the Third Circuit, two in the Sixth Circuit, and one in the Fourth Circuit. Even if a




                                           3
    Case: 3:20-cv-50024 Document #: 38 Filed: 09/02/20 Page 4 of 6 PageID #:276




prisoner modified his behavior to require a high security prison, he could not do so to

game the system and predict the law that would govern a § 2241 petition.

      Nevertheless, this concern might serve to tip the scales on an issue of divided

authority. But the government concedes that no court has applied the law of the court

of conviction in determining the scope of the savings clause. See R. 33 at 5-6 (“[The

government] acknowledges that courts that have applied the law of the circuit of

conviction in evaluating § 2241 petitions brought under the saving clause have done

so only with respect to the substantive law of that circuit, while applying the saving

clause test of the circuit in which they sit.”). The Seventh Circuit recently identified

this as an issue, but declined to reach it. See Chazen, 938 F.3d at 860 (“We need not

decide this issue here because the government took the position in the district court

that the law of this circuit governs the merits of Chazen’s claim.”).

      The government notes that all the cases applying the law of the court of

incarceration to determine the scope of the savings clause did so without analysis and

urges this Court to undertake such analysis. But the government does not make any

legal argument as to why the law of the court of conviction should apply. So long as

defendants are required to file their initial § 2255 petitions in the court of conviction,

but are then required to file their savings clause petition in the court of incarceration,

this Court sees no inherent contradiction in applying the law of two different circuits.

Indeed, the relevant statutes seem to contemplate it as a possibility. The Court also

sees no reason why a decision on an initial § 2255 petition must in some way comport

with the decision on the savings clause petition. There is no statutory connection




                                            4
    Case: 3:20-cv-50024 Document #: 38 Filed: 09/02/20 Page 5 of 6 PageID #:277




between the two decisions with the potential to create a conflict of adjudication in

violation of estoppel or preclusion doctrines. And regardless of the how broadly the

savings clause is applied, the relevant substantive law—the Tenth Circuit’s

interpretation of federal and Oklahoma criminal law—continues to apply. Indeed, the

government concedes that if the Tenth Circuit were to reach the substance of

Haynes’s Mathis-based claim, the Tenth Circuit would grant Haynes’s petition just

like the Seventh Circuit.

      The government argues that asking a district court to apply the law of a

different circuit is not unusual. But the government cites only one inapposite

example. In Eckstein v Balcor Film, the Seventh Circuit held that “we must examine

how a judge in the Central District of California would have viewed the limitation

question on the [relevant date].” 8 F.3d 1121, 1126 (7th Cir. 1993). But that case was

governed by a federal statute that “recognized that different circuits had taken

different approaches to the appropriate statute of limitations,” and “codified this

fractured nature of federal law.” Id. at 1126. There is no analogous codification of the

circuit split over interpretation of the savings clause that requires this Court to apply

Tenth Circuit law.

      At bottom, Haynes is fortunate he ended up confined in the Seventh Circuit.

And the Court is unaware of any authority prohibiting Haynes from benefiting from

this circumstance. So the Court will follow the normal course of applying Seventh

Circuit precedent in interpreting the scope of 28 U.S.C. § 2255(e). As the government

concedes, that precedent requires the Court to grant Haynes’s petition, vacate his




                                           5
    Case: 3:20-cv-50024 Document #: 38 Filed: 09/02/20 Page 6 of 6 PageID #:278




sentence, and order re-sentencing according to a statutory maximum of 120 months.

The Court directs the Clerk of Court for this District to transfer this case to the

Western District of Oklahoma, where re-sentencing in Haynes’s criminal matter, CR-

12-108-F, should be held in accordance with this order. See Webster v. Daniels, 784

F.3d 1123, 1146 (7th Cir. 2015).

                                                   ENTERED:


                                                   ______________________________
                                                   Honorable Thomas M. Durkin
                                                   United States District Judge

Dated: September 2, 2020




                                        6
